Citation Nr: 1204009	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-16 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right Achilles tendon and ankle disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1982.  He had subsequent service in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was certified to the Board by the RO in November 2011.  Later in November 2011, the Veteran requested a hearing before a member of the Board sitting at the RO or by live videoconference, whichever is faster.  The hearing request was made in a timely manner.  See 38 C.F.R. § 20.1304 (2011).  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a Travel Board or videoconference hearing.  Therefore, the Board finds that the case must be remanded in order to schedule the hearing.

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO or via live videoconference, whichever can be scheduled earliest.  Notify the Veteran and his representative of the date and time of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

